IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-30377
                          Summary Calendar
                       _____________________

FEDERAL DEPOSIT INSURANCE CORPORATION,

                                               Plaintiff-Appellee,

                               versus

JOHN MMAHAT; MMAHAT & DUFFY,

                                           Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (98-CV-1252-S)
_________________________________________________________________
                         February 25, 2000
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The issue presented by this appeal is whether the district

court correctly entered summary judgment for the plaintiff, the

Federal Deposit Insurance Corporation (the “FDIC”), granting its

petition to revive a $35,000,000 judgment against the defendants,

John A. Mmahat and the law firm of Mmahat & Duffy, a partnership




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under the law of Louisiana.1   Finding no error on the part of the

district court, we affirm.

     As an initial matter, the arguments made by Mmahat on behalf

of Mmahat & Duffy are not properly before our court.   Our precedent

is clear that a partnership, like a corporation, is a fictional

legal person that must be represented in court by a licensed

attorney.   See Southwest Express Co., Inc. v. ICC, 670 F.2d 53, 55

(5th Cir. 1982)(citing Turner v. American Bar Ass’n, 407 F. Supp.
451, 476 (N.D.Tex. 1975)); In re Bigelow, 179 F.3d 1164, 1165 (5th

Cir. 1999).   Even a majority owner or shareholder in a partnership

or a corporation is precluded from representing it if he is not a

licensed attorney.   See In re K.M.A., Inc., 652 F.2d 398, 399 (5th

Cir. 1981).    Accordingly, because a licensed attorney has not

entered an appearance on behalf of Mmahat & Duffy, its appeal is

not properly before our court and is dismissed.

     Focusing on the merits of Mmahat’s appeal, it is clear that he

has failed to meet his burden of demonstrating that the judgment

sought to be revived was an absolute nullity.          Louisiana law

provides that “a money judgment rendered by a trial court of this

state is prescribed by the lapse of ten years.”   La. Civ. Code Ann.


     1
      In connection with this issue, Mmahat raises two peripheral
issues: (1) whether the district court erred because it did not
state the reasons the court used to reach its decision; and (2)
whether to have standing to sue the FDIC needs to have and show
ownership of the claim.    The arguments forwarded by Mmahat in
connection with these issues lack any merit in law or fact and are
summarily rejected.




                                 2
art. 3501 (West 1999).          A judgment creditor, however, may revive

the judgment for an additional ten years by initiating “an ordinary

proceeding      brought   in    the    court     in   which     the    judgment      was

rendered.”       La. Code Civ. Proc. Ann. art. 2031 (West 1999).                  In a

revival    action,     the     only    “questions       that    can    arise   or     be

determined, are (1)whether such judgment was ever rendered, and (2)

whether such judgment still exists or has been extinguished in any

of the ways provided by law.”            Gilbert v. Pearson, 478 So. 2d 937,

940 (La.Ct.App. 3d Cir. 1985).                The result of such a proceeding

will be the entry of a judgment “reviving the original judgment,

unless    the    defendant     shows   good     cause    why    it    should   not    be

revived.”       La. Code Civ. Proc. Ann. art. 2031.

     It is longstanding precedent in Louisiana that the defendant

can meet his burden of demonstrating that a judgment should not be

revived only by alleging and proving that the judgment is an

absolute nullity.      See Levy v. Calhoun, 34 La.Ann. 413 (La. 1882);

Gilbert, 478 So. 2d at 939-40.             If the defendant were allowed to

raise any defense other than that the judgment sought to be revived

was absolutely null, it would essentially allow the defendant to

attack collaterally the merits of a final judgment in a collateral

proceeding.       See Gilbert, 478 So. 2d at 940.               Such an attempt was

expressly rejected by the Gilbert court: “No principal [sic] of law

has received greater and more frequent sanction, or is more deeply

imbedded [sic] in our jurisprudence, than that which forbids a

collateral attack on a judgment or order of a competent tribunal,




                                          3
not void on its face ab initio.”               Id. (quoting Nethken v. Nethken,

307 So. 2d 563, 565 (La. 1975)). The Gilbert court concluded by

stating:

       Regardless of the legal force and effect of a judgment
       which is not absolutely null, even if it is irregularly
       rendered, an interested party is entitled to have it
       revived. The judgment of revival does not correct the
       defect in the original judgment, does not impart any
       additional force to it and does not ratify or confirm the
       original judgment. Revival merely preserves the original
       judgment and saves it from extinction.

Id. (citing Beall v. Elder, 35 La.Ann. 1022 (1883)).

       After reviewing the arguments raised by Mmahat in opposition

to the FDIC’s petition for revival, it is clear that he has failed

to meet his burden of demonstrating that the underlying judgment

was an absolute nullity.           As the district court correctly noted,

the    arguments      forwarded     by    Mmahat     are   attempts     to    attack

collaterally        the   merits    of    the    underlying    judgment.        These

arguments should have been raised on direct appeal, if they are in

fact meritorious. However, such alleged “errors” may not be raised

by    Mmahat   as    defenses      to    the    FDIC’s   petition     for    revival.

Consequently, because Mmahat has failed to raise any defense in

response to the FDIC’s petition for revival, the FDIC is entitled

to summary judgment.         See Gilbert, 478 So. 2d at 942 (holding that

because the defendant failed to raise a valid defense to the

plaintiff’s    petition      for    revival,      “plaintiff    was    entitled    to

judgment on the basis of the motion for summary judgment”).

       The judgment of the district court is




                                           4
    A F F I R M E D.




5